DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/22/2022 have being considered by the examiner.


Reason for Allowance

Claims 41, and 44-62, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 03/17/2022 and a thorough search the closest prior arts Neven (US 2012/0290401 A1), in view of BLUM et al. (US 2017/0363885 A1), and in further view of PFLEGER et al. (US 2016/0206196 A1), and in further view of Publicover et al. (US 2012/0293773 A1), and in further view of Li et al. (US 2017/0243387 A1), and in further view of Andersson et al. (US 2016/0328016 A1), and in further view of Chen (US 2009/0190026 A1), and in further view of Ushakov (US 2017/0176778 A1), and in further view of Daoura (US 2016/0126675 A2), and in further view of TUNGARE et al. (US 2016/0246367 A1), and in further view of Nistico et al. (US 2014/0055746 A1), and in further view of Hatstat et al. (Patent No.: US 9,501,683 B1), and in further view of Rafii et al. (US 8,836,768 B1), and in further view of ABDOLLAHI et al. (US 2013/0222213 A1), and in further view of Cajigas et al. (US 2013/0120224 A1), and in further view of Camara (US 2017/0038607 A1), and in further view of Davami (US 2018/0157045 A1), and in further view of Kim et al. (Patent No.: US 8,830,142 B1), and in further view of Bruck (US 2006/0279692 A1), and in further view of Tzvieli et al.( US 20180103903 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 41, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein at least one of: an optical axis of the left camera is inclined with respect to the middle plane by an angle of 550 to 700, and an optical axis of the right camera is inclined with respect to the middle plane by an angle of 1250 to 1100 (or -550 to -700), as claimed in claim 41. 

With regards to independent claim 56, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the companion device comprising a processing unit configured to determine a predicted value of the at least one gaze-related parameter of the user as an output of a trained instance of a mathematical model, which is trained with the help of a machine learning algorithm using the left image and the right image as input of the trained instance when running in the processing unit as claimed in claim 56. 

With regards to independent claim 61, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
the spectacles body comprising an inner part and an outer part that fit together and form at least a portion of the spectacles body, the outer part partially surrounding the inner part when seen in a projection onto a first plane perpendicular to the middle plane, as claimed in claim 61. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628